Fourth Court of Appeals
                                San Antonio, Texas
                                     January 17, 2019

                                   No. 04-18-00040-CV

                                 Eldo E. FREZZA, M.D.,
                                        Appellant

                                            v.

                                    Melissa FLORES,
                                        Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2017CVB000655D1
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER


      The Appellant’s Second Unopposed Motion to Extend Time to File Motion for En Banc
Reconsideration is hereby GRANTED.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court